DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/16/22 and 4/28/22.
	Applicant’s amendment to claims 1, 15, 19, 25 and 28 is acknowledged.
	Claims 2-14, 16, 21, 26, 27, 29 and 39-45 are canceled.
	Claims  1, 15, 17-20, 22-25, 28 and 30-38 are pending and claims 30-33 are withdrawn.
Claims 1, 15, 17-20, 22-25, 28 and 34-38 are subject to examination at this time.

Response to Arguments
Regarding the Yasuda reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 15:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “high planarization”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments directed toward chemical mechanical polishing (CMP) are not persuasive because claim 15 is a product claim, not a process claim.  Claim 15 also does not preclude chemical mechanical polishing (CMP).
As set forth below in the 35 USC 112 rejection, it is unclear what the limitation “a part having a step and a part having no step” means in view of Applicant’s specification.  For examination purposes, the step part and no step part is interpreted as a trench in the substrate.  See drawing below.
Yamagami teaches a step part and no step part in the disclosure of shallow trench isolation features.  Since a resist layer is used to pattern a substrate to form a shallow trench isolation feature, one of ordinary skill in the art has motivation to combine the teachings of the primary reference, Yasuda, that teaches a resist layer with the teachings of Yamagami.


    PNG
    media_image1.png
    200
    300
    media_image1.png
    Greyscale


Claim Objections
Claims 1, 15 and 28 objected to because of the following informalities:  The chemical compound phenylnaphthylamine is repeated in the list.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 34, the limitation “a part having a step and a part having no step” is indefinite because it is unclear what the limitation is claiming in view of the specification.  For example, does “a step” and “no step” mean there is part with surface roughness and another part with no surface roughness?  For example, does “a step” and “no step” mean there is a part with a hole?   See drawing above.  he metes and bounds of the claim is not clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda, Japanese Publication No. JP 2015/232688 (previously cited on PTO-892 of 5/9/22 with English machine translation provided).

	Yasuda anticipates:
19.  A solvent for a resist underlayer film-forming composition comprising 3-methoxy-N,N-dimethylpropionamide.

	See Yasuda’s disclosure of a solvent (G1) of 3-methoxy-N,N-dimethylpropionamide used in a resist underlayer film-forming composition (e.g. “radiation-sensitive resin composition” that is exposed and patterned).  See Yasuda at English machine translation at page 23 and see solvents (G1) beginning at page 21.  Also see “pattern by exposure” at page 27.

    PNG
    media_image2.png
    201
    691
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    126
    281
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 18, 20, 22-25, 28 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, Japanese Publication No. JP 2015/232688 (previously cited on PTO-892 of 5/9/22 with English machine translation provided).

Yasuda teaches:
Yasuda teaches the limitations of claim 1 as applied to claim 19 above.
Yasuda further teaches the added limitations:
	wherein the composition contains from 5% by weight to 30% by weight of the compound represented by Formula (1) relative to a total weight of the composition (e.g. 20-70% and 30-60% at page 24; also see 15-50% and 10-55% at page 21), and
	 wherein the composition passes through a microfilter having a pore diameter of 0.1 µm (e.g. 0.2 µm at page 35); and 
	wherein the polymer contains a structural unit represented by Formula (2) (e.g. See novolac and specific examples such as 2-t-butyl phenol, 2-propyl phenol and 3-propyl phenol, etc. at page 15):

Regarding claim 1:
Yasuda teaches a weight % composition that overlaps the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
	Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Yasuda taches the microfilter is used to remove dust at page 27.  
	It would have been obvious to one having ordinary skill in the art to use a smaller microfilter such as the claimed 0.1 µm diameter filter because one of ordinary skill in the art
would be motivated to discover the optimum pore size to filter dust.
	Were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)


	Yasuda further teaches:
17.  The composition according to claim 1, further comprising a crosslinking agent, page 16.

18.  The composition according to claim 1, further comprising an acid and/or an acid generating agent, page 10.

20.  The composition according to claim 1, wherein the composition is formulated to produce an underlayer film of an inorganic resist underlayer film (e.g. Obvious to one of ordinary skill in the art from the disclosure of “pattern by exposure” at page 27 and forming hoes in the pattern at pages 36-38.)

22.  A resist underlayer film, which is a baked product of a coated film formed from the resist underlayer film-forming composition according to claim 1 (e.g. baking at pages 27-28 and 30).

Regarding claims 23-24:
	Yasuda teaches the following compounds represented by Formula (1) at page 23.

    PNG
    media_image4.png
    172
    629
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    149
    186
    media_image5.png
    Greyscale
 		
    PNG
    media_image3.png
    126
    281
    media_image3.png
    Greyscale



Regarding claim 25:
	Yasuda teaches the limitations as applied to claims 1 and 19 above.

Regarding claim 28:
	Yasuda teaches the limitations as applied to claim 1.

Regarding claim 35:
	Yasuda teaches the limitations as applied to claim 17.

Regarding claim 36:
	Yasuda teaches the limitations as applied to claim 18.

Regarding claim 37:
	Yasuda teaches the limitations as applied to claim 20.

Regarding claim 38:
	Yasuda teaches the limitations as applied to claim 22.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Yamagami et al. US Publication No. 2008/0029821 A1 (of record).

Regarding claim 15:
	Yasuda teaches the limitations as applied to claims 1 and 19 above.
Yasuda is silent the substrate has a part having a step and a part having no step of from 3 to 50 nm.
In an analogous art, Yamagami teaches using the resist to etch a substrate to form shallow trench isolation features during circuit formation of transistors (e.g. FETs).  The shallow trench isolation features typically have a depth of 20 nm to 100 nm, which overlaps the range recited in the claim.  See Yamagami at para. [0259].
One of ordinary skill in the art modifying the teachings of Yasuda with Yamagami to form trenches in the substrate having a depth of approximately 20 nm to 100 nm would form “a part having a step and a part having no step of from 3 to 50 nm”, as recited in the claim.   
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yasuda with Yamagami because shallow trench isolation features typically have a depth of 20 nm to 100 nm (e.g. Yamagami at para. [0259]).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, as applied to claim 25 above, in view of Yamagami et al. US Publication No. 2008/0029821 A1 (of record).

Regarding claim 34:
	Yasuda and Yamagami teach the limitations as applied to claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
31 August 2022